{¶ 57} I agree that summary judgment was properly granted in favor of GMS. I also agree that the judgment on the pleadings on plaintiffs' negligence per se claim was premature. However, I would affirm the summary judgment in the Rakhmanovs' favor on count ten of the complaint on the grounds that plaintiffs cannot show that these defendants' negligence was the proximate cause of the decedent's death.
 {¶ 58} Plaintiffs have many theories as to how the various defendants breached various duties of care to the decedent. However, they cannot show that any of these alleged breaches of duty were the cause of the decedent's fall, because plaintiffs do not know how or why the decedent fell. Thus, even if there was a genuine issue of fact whether the defendants breached a duty of care to the decedent, they were still entitled to judgment as a matter of law, because plaintiffs cannot show that the negligence was the proximate cause of the decedent's death. Speculation is insufficient to prove proximate cause. Salem v. Koval (Dec. 9, 1999), Cuyahoga App. No. 75268, 1999 WL 1129586; Allen v. CGSInvests., Inc. (June 11, 1992), Cuyahoga App. No. 62947,1992 WL 136497. *Page 469